Exhibit 10.4

409A Amendment

to the

Surrey Bank & Trust

Executive Salary Continuation Agreement for

Mark H. Towe

Surrey Bank & Trust (“Bank”) and Mark H. Towe (“Executive”) originally entered
into the Surrey Bank & Trust Executive Salary Continuation Agreement
(“Agreement”) on June 27, 2005. Pursuant to Subparagraph XIII (C) of the
Agreement, the Bank and the Executive hereby adopt this 409A Amendment,
effective February 17, 2005.

RECITALS

This Amendment is intended to bring the Agreement into compliance with the
requirements of Internal Revenue Code Section 409A. Accordingly, the intent of
the parties hereto is that the Agreement shall be operated and interpreted
consistent with the requirements of Section 409A. Therefore, the following
changes shall be made:

 

1. Subparagraph IV (A), “Retirement Date”, shall be deleted in its entirety and
replaced with the following Subparagraph IV (A):

Retirement Date:

If the Executive remains in the continuous employ of the Bank, the Executive
shall retire from active employment with the Bank on the Executive’s sixty-fifth
(65th) birthday, or such later date as the Executive as may actually retire.

 

2. Subparagraph IV (F), “Change of Control”, shall be deleted in its entirety
and replaced with the following Subparagraph IV (F):

Change in Control:

“Change in Control” shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation.

 

3. Section V, “Retirement Benefit and Post-Retirement Death Benefit”, shall be
modified to delete the second paragraph.

 

4. Section VI, “Death Benefit Prior to Retirement”, shall be modified to delete
the following language from the first sentence:

“(or such later date as may be agreed upon)”

 

5. Section X, “Termination of Employment”, shall be modified to delete the
second paragraph.

 

6. Section XI, “Change of Control”, shall be deleted in its entirety and
replaced with the following Section XI:

XI. CHANGE IN CONTROL

Upon a Change in Control as defined in Subparagraph IV (F), the Executive shall
receive the benefits in Section V herein in the same form and with the same
timing as described in Section V, except that payments shall commence at Normal
Retirement Age (Subparagraph IV [B]).

 

7. The following provision regarding “Separation from Service” distributions
shall be added as a new subparagraph (J) under Section XIII, as follows:

 

27



--------------------------------------------------------------------------------

Separation from Service:

Notwithstanding anything to the contrary in this Agreement, to the extent that
any benefit under this Agreement is payable upon a “Termination of Employment,”
“Termination of Service,” or other event involving the Executive’s cessation of
services, such payment(s) shall not be made unless such event constitutes a
“Separation from Service” as defined in Treasury Regulations
Section 1.409A-1(h).

 

8. A new Subparagraph XIII (K) shall be added as follows:

Restriction on Timing of Distribution:

Notwithstanding any provision of this Agreement to the contrary, distributions
under this Agreement may not commence earlier than six (6) months after the date
of a Separation from Service (as described under the “Separation from Service”
provision herein) if, pursuant to Internal Revenue Code Section 409A, the
participant hereto is considered a “specified employee” (under Internal Revenue
Code Section 416(i)) of the Bank if any stock of the Bank is publicly traded on
an established securities market or otherwise. In the event a distribution is
delayed pursuant to this Section, the originally scheduled distribution shall be
delayed for six (6) months, and shall commence instead on the first day of the
seventh month following Separation from Service. If payments are scheduled to be
made in installments, the first six (6) months of installment payments shall be
delayed, aggregated, and paid instead on the first day of the seventh month,
after which all installment payments shall be made on their regular schedule. If
payment is scheduled to be made in a lump sum, the lump sum payment shall be
delayed for six (6) months and instead be made on the first day of the seventh
month.

 

9. A new Subparagraph XIII (L) shall be added as follows:

Certain Accelerated Payments:

The Bank may make any accelerated distribution permissible under Treasury
Regulation 1.409A-3(j)(4) to the Executive of deferred amounts, provided that
such distribution(s) meets the requirements of Section 1.409A-3(j)(4).

 

10. A new Subparagraph XIII (M) shall be added as follows:

Subsequent Changes to Time and Form of Payment:

The Bank may permit a subsequent change to the time and form of benefit
distributions. Any such change shall be considered made only when it becomes
irrevocable under the terms of the Agreement. Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator, subject to the following rules:

 

  (1) the subsequent deferral election may not take effect until at least twelve
(12) months after the date on which the election is made;

 

  (2) the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 

  (3) in the case of a payment made at a specified time, the election must be
made not less than twelve (12) months before the date the payment is scheduled
to be paid.

Therefore, the foregoing changes are agreed to.

 

/s/ Edward C. Ashby, III

   

/s/ Mark H. Towe

For the Bank     Mark H. Towe Date: May 20, 2008     Date: May 20, 2008

 

28